PER CURIAM.
Appellant Michael W. Halloran appeals a final order dismissing with prejudice his *555amended complaint for a temporary injunction against Appellee Pensacola Association of Life Underwriters, Inc. (Association).
On July 31, 1979, the Association, a voluntary non-profit association, notified appellant that a disciplinary hearing was scheduled for August 15,1979, to determine whether appellant had made certain derogatory and defamatory statements about another member of the Association. As a result of the disciplinary hearing, appellant was suspended from membership in the Association from August 15, 1979, to December 31, 1979.
On October 19, 1979, appellant filed an amended complaint for a temporary injunction against the Association, seeking to enjoin the enforcement of his membership suspension. On October 26,1979, the lower court dismissed the complaint with prejudice because appellant failed to allege matters which would constitute irreparable harm, failed to demonstrate an inadequate remedy at law, and failed to allege the existence of a clear legal right enforceable by the court.
Since the temporary suspension from membership sought to be enjoined has already expired, the issues presented by this appeal have become moot. Coursen v. City of South Daytona, 127 So.2d 905 (Fla. 1st DCA 1961); Gill v. City of North Miami Beach, 156 So.2d 182 (Fla. 3d DCA 1963); Chafetz v. Greene, 203 So.2d 18 (Fla. 3d DCA 1967). Accordingly, this appeal is dismissed on our own motion without prejudice to the right of appellant to pursue such other action for relief as he may be advised.
Appeal dismissed.
ERVIN, LARRY G. SMITH, and SHIVERS, JJ., concur.